EXHIBIT 99.1 Internet Gold Reports its Financial Results for the Fourth Quarter and Full Year of 2013 -Increased liquidity and strong financial position - Ramat Gan, Israel – March 6, 2014 – Internet Gold – Golden Lines Ltd. (NASDAQ Global Market and TASE: IGLD) today reported its financial results for the fourth quarter and year ended December 31, 2013. Bezeq’s Results: For the fourth quarter of 2013, the Bezeq Group reported revenues of NIS 2.4 billion ($694 million) and operating profit of NIS 593 million ($171 million). Bezeq’s EBITDA for the fourth quarter totaled NIS 921 million ($265 million), representing an EBITDA margin of 38%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 352 million ($101 million). Bezeq's cash flow from operating activities during the period totaled NIS 935 million ($269 million). Cash Position: As of December 31, 2013,Internet Gold’s unconsolidated cash and cash equivalents totaled NIS 329 million ($95 million), its unconsolidated gross debt was NIS 1.06 billion ($306 million) and its unconsolidated net debt was NIS 731 million ($211 million). Internet Gold's Unconsolidated Balance Sheet Data (1) In millions Convenience translation into U.S. dollars (Note A) December 31, December 31, NIS NIS US$ Short term liabilities 40 Long term liabilities Total liabilities Cash and cash equivalents(2) 95 Total net debt Does not include the balance sheet of B Communications. On March 3, 2014 Internet Gold issued a total of NIS 117.6 million par value of Series D Debentures at 107% of their par value for an aggregate consideration of NIS 126 million ($36 million). As a result, as of such date Internet Gold's a cash and cash equivalent balance was NIS 455 million ($131 million). Dividend from Bezeq: In accordance with Bezeq's dividend policy, its Board of Directors recommended the distribution of 100% of its profits for the second half of 2013 as a cash dividend of NIS 802 million ($231 million) to shareholders. The dividend, which is subject to shareholder approval, is expected to be paid on April 23, 2014 to shareholders of record as of April 6, 2014. B Communications’ share of the dividend distribution is expected to be approximately NIS 248 million ($71 million). Internet Gold’s Fourth Quarter and Full Year Financial Results Internet Gold's consolidated revenues for the fourth quarter of 2013 were NIS 2,409 million ($694 million), a 1.6% decrease compared with NIS 2,449 million reported in the fourth quarter of 2012. For the full year 2013, Internet Gold's revenues totaled NIS 9,563 million ($2,755 million), a 7% decrease compared to NIS 10,278 million reported in 2012. For both the current and the prior-year periods, Internet Gold’s consolidated revenues consisted entirely of Bezeq’s revenues. During the fourth quarter of 2013, B Communications recorded net amortization expenses of NIS 133 million ($38 million) related to its Bezeq purchase price allocation (“Bezeq PPA”) in its consolidated financial statements.From April 14, 2010, the date of the acquisition of its interest in Bezeq, until December 31, 2013, B Communications has amortized approximately 60% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. Internet Gold’s financial expenses, net: Internet Gold’s unconsolidated net financial expenses for the fourth quarter of 2013 totaled NIS 6 million ($2 million). These expenses included NIS 17 million ($5 million) related to the Company’s publicly-traded debentures. These expenses were partially offset by financial income of NIS 4 million ($1 million) that resulted from the Company’s investments in marketable securities and NIS 7 million ($2 million) of non-cash income related to the revaluation of Nurisha Holdings Ltd.’s option to purchase B Communications shares from us.In accordance with IAS 39, such option must be revalued each quarter until it vests in the second quarter of 2014. As a non-cash item, any expense or income resulting from this revaluation does not affect the Company’s cash-flow. Internet Gold’s unconsolidated net financial expenses for 2013 totaled NIS 76 million ($22 million). These expenses consisted primarily of NIS 79 million ($23 million) of interest and CPI linkage expenses related to the Company's publicly-traded debentures and a NIS 9 million ($3 million) non-cash expense related to the revaluation of the option issued to toNorisha Holdings Ltd. to purchase B Communications shares from us as detailed above. These expenses were offset in part by financial income of NIS 12 million ($3 million) generated by short term investments. Internet Gold's net loss attributable to shareholders for the fourth quarter of 2013 was NIS 5 million ($1 million) compared to nil in the fourth quarter of 2012.For the full year 2013, Internet Gold’s net income attributable to shareholders totaled NIS 11 million ($3 million), compared to a net loss of NIS 37 million reported in 2012. Internet Gold’s Unconsolidated Financial Results In millions Convenience Convenience translation into translation into Quarter ended U.S. dollars Year ended U.S. dollars December 31, (Note A) December 31, (Note A) NIS NIS US$ NIS NIS US$ Revenues - Financial expenses, net (3
